                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA

                    Plaintiff,                                4:19CR3096

      vs.
                                                ORDER FOR THE PROGRESSION OF
ALICIA D. ELLIOTT                                     A CRIMINAL CASE

                    Defendant.                       Chief Judge John M. Gerrard



      Upon arraignment of defendant this date and the entry of a plea of not guilty,

      IT IS ORDERED:

       1. Trial of this case is set to commence before the Honorable John M. Gerrard at
9:00 a.m. on October 28, 2019 or as soon thereafter as the case may be called, for a
duration of 3 trial days, in Lincoln, Courtroom #1. Jury selection will be held at
commencement of trial.

       2. Discovery. Within fourteen (14) days of this date, counsel shall confer and
accomplish discovery in accordance with NECrimR 16.1 and Fed.R.Crim.P. 16. The
United States Attorney shall disclose Brady v. Maryland (and its progeny) material as
soon as practicable.

       3. Motions; Prerequisites. The filing, briefing, and hearing of pretrial motions,
including ex parte motions and applications, shall be governed by NECrimR 12.1 - 12.5.

             a.     Motions shall be filed on or before September 30, 2019.

             b.     In the event that any motions are filed seeking bills of particulars or
                    discovery of facts, documents, or evidence, including Brady
                    material, as part of the motion the moving party shall recite that
                    counsel for the movant has spoken with opposing counsel regarding
                    the subject of the motion in an attempt to reach agreement without
                    the involvement of the court and that such attempts have been
                    unsuccessful. The motion shall further state the dates and times of
                    any such conferences.
              c.     If request has been made for an evidentiary hearing, a request for
                     leave to file a post-hearing brief may be filed either with the request
                     for evidentiary hearing, or, by a non-moving party, within five days
                     thereafter. A request for post-hearing briefs shall set forth the
                     specific reasons the requesting party cannot be expected to argue its
                     position before the hearing. Post-hearing briefs will not generally be
                     permitted unless the facts are so complex as to require them, or the
                     evidence adduced at the hearing is so different from that expected to
                     be adduced that it triggers different law, the applicability of which
                     could not have been anticipated by the parties before the hearing.

      4. Settlement. If plea negotiations are to be instituted, they shall be concluded
and advice thereof given to the trial judge not less than one week prior to trial.

      5. Sealed filings. Financial affidavits, pretrial services reports, the court’s
statement of reasons for sentencing, presentence investigation reports, sentencing
recommendations, and other sentence-related motions will be filed under seal.

        In addition, on motion presented to the court during a hearing for entry of a plea of
guilty, for the reasons explained in General Order 2018-2, the court may order portions of
any plea agreement to be filed under seal. If the motion is granted, the motion to seal,
order granting the motion, and the sealed portion of the plea agreement will be filed in a
separate and sealed docket of the court.

       6. CJA Vouchers. Applications or vouchers pursuant to the Criminal Justice Act
(“CJA”) for authorization to hire third parties, to exceed the CJA spending limits, or for
the expenditure of CJA funds shall be submitted on an appropriate CJA form available
from the Clerk's office and supported by a statement of:

       (a)    The name, address and telephone number of the person sought to be hired
              (if applicable);

       (b)    A specific statement of the amount sought and the method of computing it;

       (c)    A statement of the factual and legal bases supporting the request, including
              specific argument for exceeding the CJA’s limits.

       7. Speedy Trial Act. The prosecuting attorney to whom this case is assigned
shall advise the court, by letter to the undersigned, at such time as the Speedy Trial Act
requires that the trial of this case be scheduled within ten days, if trial is not then
scheduled to begin within the period allowed by the Speedy Trial Act and no exceptions
have tolled the Act's time limitations. Such notification shall set forth the number and
dates of the days elapsed and days remaining under the Speedy Trial Act as applied to the
events of this case.

        8. The defendant shall be present at all pretrial arguments or hearings unless
excused by the court, and if permission is sought to be absent, the defendant shall deliver
to the court in advance an affidavit stating that the defendant knowingly, intelligently and
voluntarily gives up the right to attend such argument or hearing.


       DATED this 29th day of August, 2019.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
